Case 1:20-cr-00278-TNM Document 31-2 Filed 07/27/21 Page 1 of 3
Case 1:20-cr-00278-TNM Document 31-2 Filed 07/27/21 Page 2 of 3


                                                     Page 18                                                        Page 20
 1   phone number for?                                           1      Q Yes.
 2      A Twenty-five years.                                     2      A I do.
 3      Q Okay. And then the next number on there is             3      Q And over the last eight months have you used
 4   (805)446-1973. What phone number is that?                   9   that phone?
 5      A Thafs the office phone number.                         5      A Yes.
 6      Q When you say the office phone number,do you            6      Q What is that phone number?
 7   mean the phone number for the office Decision               7      A (805)497-4125.
 8   Diagnostics?                                                8      Q And besides your landline at your house have
 9      A I didn't hear your question.                          9    you used any own phone numbers besides the ones that we
10      Q I'm happy to repeat. When you say the office          10   covered?
11   phone number,do you mean the phone number for Decision     11      A Thafs a very open-ended question. Did I
12   Diagnostics?                                               12   borrow somebody else's cell phone? Probably. Did I
13      A The third number on this list?                        13   make a call from a pay phone here or there? Probably.
14      Q I'm referring to the second number. So                14      Q So Mr.Berman,ifs your testimony that you
15   (805)—                                                     15   may have made a call from a pay phone in the last eight
16      A Thafs an office phone number.                         16   months?
17      Q Okay. So let me repeat the question because,          17      A No. Probably not in the last eight months.
18   obviously, we're making a written record here. The         18      Q And over the last eight months ifyou were to
19   phone number(805)446-1973, what phone number is that?      19   have made a call from somebody else's cell phone,whose
20      A Thafs an office phone number.                         20   cell phone would that have been?
21      Q And is it an office phone number for Decision         21      A I don't recall.
22   Diagnostics?                                               22      Q Now same on Exhibit 64, page 2. I want to
23      A It is.                                                23   direct your attention to No. 10. Do you sec that?
24     Q Lastly, there's a phone number(805)446-2973.           24      A Yes.
25   Do you see that number?                ..                  25      Q Now,on there, you've listed two email


                                                     Page 19                                                        Page 21
 1      A I do.                                                  1   addresses that you regularly used over the last three
 2      Q And what does that number — what number is            2    years,and they are intermania@aol.com and
 3   that used for?                                             3    kbennan@decisiondiagnostics.net. Do you see that?
 4      A Thafs an office phone number.                         4       A Yes.
 5      Q Are either ofthose two phone numbers your             5       Q Do you have any other email accounts?
 6   direct line?                                               6       A I do not.
7       A I have no direct line other than my cell              7       Q Does anyone have access to your — either of
8    phone.                                                     8    these email accounts besides yourself?
9       Q And so besides these three phone numbers that         9       A You mean other than the major hack that
10   are listed on Division Exhibit64,page 2,No. 8,have         10   occurred here at the business —
11   you used any other phone numbers to make or receive        11         MR.HERZOG: I think he means authorized —
12   phone calls over the last eight months?                    12         THE WITNESS: — which is part ofour 550
13      A The office has several other numbers that are         13   argument?
19   part ofa rotary. The office also has a fax phone           14         BY MR. MISLER:
15   number.                                                    15      Q Mr. Berman, my question is have you provided
16      Q And have you used — is it possible that               16   access to either ofyour email accounts to anybody —
17   you've used some ofthose numbers?                          17      A No.
18      A Yes,for outgoing calls. It is highly                  18      Q — besides yourself?
19   doubtful I received incoming calls to those numbers.       19      A No.
20      Q And apartfrom these office phone numbers and          20      Q Have you ever given your email account
21   the office fax number have you used any other cell phone   21   passwords to anybody?
22   numbers over the last eight months?                        22      A No.
23      A I have not.                                           23      Q On page 3 ofExhibit 64,No. 12,you were
24      Q Do you have a landline at your home?                  29   asked to list all internet message boards or discussion
25      A At my home?                                           25   forums including but not limited to Money Maker Group,



                                                                                      6 (Pages 18 to 21)
Case 1:20-cr-00278-TNM Document 31-2 Filed 07/27/21 Page 3 of 3


                                                     Page 22                                                         Page 24
 1    PNQI message board,Investors Hub Daily ofwhich you are      1      A I do.
 2    a member or on which you posted any messages at any time    2      Q Have you obtained any other degrees?
 3    during the last three years. You left that blank. Do        3      A No.
 4    you see that?                                               4      Q Do you have any other formal education?
 5       A Yeah. I've not been part ofMoney Maker,PNQI            5      A No.
 6   . or Investors Hub Daily.                                    6      Q Do you have any science or medical training?
 7       Q And what about any other intemet message               7      A Lots ofit
 8    boards or discussion forums? Have you posted anything       8      Q And can you please explain to us your science
 9    to any others?                                              9   training?
10       A I'm just not going to talk about intemet              10      A I've worked at companies that are — that are
11    message board posting. My life has been made a living      11   and were in the in vitro diagnostics field offand on
12    hell by message board posters. I'm just — my car has       12   mostly on for 40 years,40-plus years. And myjob was
13    been vandalized. The office has had windows broken. My     13   as a new products program manager where we developed
19    son has been followed by message board posters. I'm        19   major in vitro diagnostic products not that different
15   just not going to talk about it.                            15   than what we do here at Pharma Tech Solutions, and along
16       Q And that was not my question —                        16   the way you learn an awful lot in 40 years. You deal
17       A I know, but you're barking up the wrong tree,         17   constantly with science,scientists,engineers. I
18    Mr. Mister.                                                18   managed those people. I hired those people, and I
19       Q My question to you us have you made any posts         19   launched those products.
20    on any intemet —                                           20      Q And apartfrom observing those individuals
21       A You have my answer.                                   21   over your career do you have any formal science
22       Q — message board —                                     22   training?
23       A You have my answer.                                   23         MR.HERZOG: Objection to the form. He didn't
24          MR.MISLER: Mr. Berman — I want the record            24   say he observed them.
25   to reflect that Mr. Berman is interrupting me and not       25         BY MR.MISLER:


                                                     Page 23                                                         Page 25
1     answering the question. I'll ask it one more time.          1       Q You can answer, Mr. Berman.
2           BY MR.MISLER:                                         2     A Let's move on.
 3      Q Mr. Berman,is it your testimony that you are            3     Q No. I asked you a question. Apart from what
 4    not a member ofany Internet message boards or               4   you described in your answer do you have any formal
 5    discussion forums?                                          5   science training?
 6          MR.MISLER: Let the record reflect that the            6       A I listed that as well.
7     witness has refined to answer the question.                 7       Q Have you taken any science courses apart from
8           MR.HERZOG: He's answered it.                          8   your course work at Indiana University and St. Louis
 9          THE WITNESS: You may not like the answer,but          9   University?
10   I answered it.                                              10      A I did not.
11          MR.MISLER: He has refused to answer the              11      Q Have you taken any medical courses apart from
12    question. He went on a long discourse that was             12   your course work at Indiana University and St. Louis
13    unresponsive to the answer. I'm happy to move on at        13   University?
14   this point in time.                                         14       A I did not.
15          THE WITNESS: And that is a self-serving              15       Q Do you have any formal medical training?
16   comment.                                                    16       A No.
17          BY MR. MISLER:                                       17       Q Do you have any specific training related to
18      Q We're on page 8 ofExhibit 64,which describes           18   virology?
19   your formal educational background. Mr.Berman, what         19      A No.
20   type ofdegree did you obtain from St. Louis University?     20      Q Have you ever received any specific training
21       A No degree.                                            21   related to the detection ofviruses?
22      Q You didn't obtain a degree?                            22       A Yes.
23       A Say that again.                                       23      Q Can you please describe your specific training
24      Q Do you have a Bachelor ofScience and an                24   that you've received relating to the detection of
25    M.B.A.from Indiana University Bloomington?                 25   viruses?



                                                                                       7 (Pages 22 to 25)
